             Case 5:18-cr-00258-EJD Document 544 Filed 10/02/20 Page 1 of 10




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   REPLY IN SUPPORT OF MOTION TO
16                                             )   DISMISS IN PART COUNTS TWO AND NINE
       v.
17                                             )   THROUGH ELEVEN OF SECOND
     ELIZABETH HOLMES and                      )   SUPERSEDING INDICTMENT AND COUNTS
18   RAMESH “SUNNY” BALWANI,                   )   TWO AND NINE THROUGH TWELVE OF
                                               )   THIRD SUPERSEDING INDICTMENT AND
19          Defendants.                        )   MOTION TO STRIKE
                                               )
20                                             )   Date: October 6, 2020
21                                             )   Time: 10:00 AM
                                               )   CTRM: 4, 5th Floor
22                                             )
                                               )   Hon. Edward J. Davila
23                                             )
24

25

26

27

28 REPLY IN SUPPORT OF MOTION TO DISMISS IN PART COUNTS TWO AND NINE THROUGH ELEVEN OF
     SECOND SUPERSEDING INDICTMENT AND COUNTS TWO AND NINE THROUGH TWELVE OF THIRD
     SUPERSEDING INDICTMENT AND MOTION TO STRIKE
     CR-18-00258 EJD
            Case 5:18-cr-00258-EJD Document 544 Filed 10/02/20 Page 2 of 10




 1                                                    TABLE OF CONTENTS

 2

 3 I.      The Indictments Violate This Court’s Order by Depicting Doctors as Victims of the
           Alleged Scheme to Defraud .............................................................................................................1
 4

 5 II.     The Indictments Violate the Convergence Principle by Resting on Allegations that
           Defendants Deceived Doctors..........................................................................................................2
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     REPLY IN SUPPORT OF MOTION TO DISMISS IN PART COUNTS TWO AND NINE THROUGH ELEVEN OF
28 SECOND SUPERSEDING INDICTMENT AND COUNTS TWO AND NINE THROUGH TWELVE OF THIRD
     SUPERSEDING INDICTMENT AND MOTION TO STRIKE
     CR-18-00258 EJD
                                                i
                Case 5:18-cr-00258-EJD Document 544 Filed 10/02/20 Page 3 of 10




 1                                                   TABLE OF AUTHORITIES

 2                                                                                                                                  Pages

 3                                                                 CASES

 4 United States v. Ali, 620 F.3d 1062 (9th Cir. 2010).................................................................................... 5

 5 United States v. Boren, 278 F.3d 911 (9th Cir. 2002)). .............................................................................. 2

 6 United States v. Ciccone, 219 F.3d 1078 (9th Cir. 2000) ........................................................................... 3

 7 United States v. Crawford, 239 F.3d 1086 (9th Cir. 2011)). .................................................................. 5, 6

 8 United States v. Lew, 875 F.2d 219 (9th Cir. 1989)............................................................................ 2, 5, 6

 9 United States v. Pirro, 212 F.3d 86 (9th Cir. 2000).................................................................................... 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     REPLY IN SUPPORT OF MOTION TO DISMISS IN PART COUNTS TWO AND NINE THROUGH ELEVEN OF
28 SECOND SUPERSEDING INDICTMENT AND COUNTS TWO AND NINE THROUGH TWELVE OF THIRD
     SUPERSEDING INDICTMENT AND MOTION TO STRIKE
     CR-18-00258 EJD
                                               ii
                Case 5:18-cr-00258-EJD Document 544 Filed 10/02/20 Page 4 of 10




 1          Under this Court’s prior ruling and the Ninth Circuit’s convergence principle, the government

 2 cannot pursue a wire-fraud charge on allegations that Ms. Holmes defrauded doctors, nor on allegations

 3 that she deceived doctors to deprive patients of money or property. The Second and Third Superseding

 4 Indictments (“SSI” and “TSI,” respectively) flout those limits. They continue to cast doctors as

 5 independent victims of the alleged scheme to defraud—a defect the government’s tweaks to the

 6 allegations do not cure. And they continue to rely prolifically on allegations that Defendants misled

 7 doctors—not patients—about Theranos’ testing services. In defense of its facially flawed indictments,

 8 the government recycles arguments this Court previously rejected, misreads central convergence-

 9 principle precedents, and proffers theories of the case foreign to the scheme actually charged. The Court

10 should grant partial dismissal of the counts that rely on a scheme to deceive doctors and strike the

11 offending portions of the Indictments.

12 I.       The Indictments Violate This Court’s Order by Depicting Doctors as Victims of the Alleged
            Scheme to Defraud
13

14          This Court’s February 11, 2020 Order bars the government from prosecuting Ms. Holmes based

15 on allegations that she “defrauded doctors.” See ECF No. 330 (“Order”) at 27-35. The government

16 states that its Indictments1 comply with that rule because they no longer contain the word “defraud” in

17 reference to doctors. See Opp’n at 3-4. In the government’s telling, its avoidance of express references

18 to defrauding doctors—e.g., by replacing “defrauded” with “misled”—is enough to ensure that the

19 Indictments no longer “allege that doctors were defrauded or that doctors were the ultimate targets of

20 Defendants’ scheme to defraud.” Id. at 4.

21          The government’s hypertechnical reading of the Indictments is untenable. The Indictments

22 remain replete with allegations that the charged scheme targeted both “doctors and patients.” See, e.g.,

23 ECF No. 499 at 2-3 (collecting several examples). Count Two, for instance, describes the alleged

24 scheme as centering on Defendants’ efforts fraudulently to “induc[e] doctors to refer and patients to pay

25
            1
26          The government acknowledges that the SSI “alleges that patient victims patronized Theranos
   following recommendations from their ‘defrauded’ doctors.” ECF No. 520 (“Opp’n”) at 9 n.4. That
27 allegation clearly violates the Court’s prior Order; the government does not contend otherwise.
     REPLY IN SUPPORT OF MOTION TO DISMISS IN PART COUNTS TWO AND NINE THROUGH ELEVEN OF
28 SECOND SUPERSEDING INDICTMENT AND COUNTS TWO AND NINE THROUGH TWELVE OF THIRD
     SUPERSEDING INDICTMENT AND MOTION TO STRIKE
     CR-18-00258 EJD
                                                1
             Case 5:18-cr-00258-EJD Document 544 Filed 10/02/20 Page 5 of 10




 1 for” Theranos’ services. TSI ¶ 22 (emphasis added); SSI ¶ 22. The “specific wire fraud counts” the

 2 government claims are in the clear, see Opp’n at 4, likewise rest on allegations relating to both “patients

 3 and doctors,” TSI ¶ 26; SSI ¶ 26.

 4          The Indictments thus go far beyond “mere mention of doctors.” Opp’n at 4. By repeatedly

 5 painting “doctors as well as patients” as Defendants’ targets, id. at 2, the Indictments suggest that both

 6 are victims of Ms. Holmes’ alleged scheme to defraud. As such, they directly contravene this Court’s

 7 ruling that the government may not “depend on doctor-victims.” Order at 35. The government responds

 8 with a promise not to “argue at trial that the jury should convict Defendants of wire fraud based on a

 9 scheme to defraud doctors.” Opp’n at 4. But that promise rings hollow in light of the government’s

10 central reliance on Defendants’ alleged misrepresentations to doctors, see infra pp. 3-5, and in all events

11 cannot cure the Indictments’ facial flaws, cf. Order at 31 (the Court’s analysis is “bound by the four

12 corners of the indictment”) (quoting United States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002)). The

13 Court should dismiss the offending counts of the Second and Third Superseding Indictments to the

14 extent they rely on allegations that Defendants defrauded doctors.

15 II.      The Indictments Violate the Convergence Principle by Resting on Allegations that
            Defendants Deceived Doctors
16

17          Even were the Indictments could be read to identify only patient-victims, their allegations that

18 Defendants deceived doctors still would warrant dismissal. That is because the convergence principle,

19 as articulated and applied in this Court’s prior Order, requires that a wire-fraud defendant intend “to

20 obtain money or property from the one who is deceived.” United States v. Lew, 875 F.2d 219, 221 (9th

21 Cir. 1989) (emphasis added). The indictments’ going theory—that Defendants deceived one group of

22 individuals (doctors), in order to obtain money or property from another group of individuals (patients)

23 —is not wire fraud under Lew and its progeny, as explained in Ms. Holmes’ motion.

24          The government defends its continued reliance on doctor-deception allegations on grounds

25 foreclosed by both this Court’s prior Order and principles of fair notice. Opp’n at 2. The government

26 repeatedly insists that Theranos’ “conversations with doctors” were in fact “directed at patients.” Opp’n

27
     REPLY IN SUPPORT OF MOTION TO DISMISS IN PART COUNTS TWO AND NINE THROUGH ELEVEN OF
28 SECOND SUPERSEDING INDICTMENT AND COUNTS TWO AND NINE THROUGH TWELVE OF THIRD
     SUPERSEDING INDICTMENT AND MOTION TO STRIKE
     CR-18-00258 EJD
                                                2
             Case 5:18-cr-00258-EJD Document 544 Filed 10/02/20 Page 6 of 10




 1 at 2-3; see also, e.g., id. at 1 (Defendants “used doctors as tools” to defraud patients); id. at 5

 2 (Defendants “used their communications with doctors in furtherance of their plan to deceive, cheat, and

 3 defraud … patients”). Citing United States v. Ciccone, 219 F.3d 1078 (9th Cir. 2000), the government

 4 contends that it may permissibly prosecute Ms. Holmes for passing along “misrepresentations” to

 5 patients through doctor “intermediaries.” Opp’n at 6. But this Court already considered and dismissed

 6 Ciccone as “unhelpful” to the government’s theory “that doctors were unwilling participants in the

 7 alleged scheme and passed along fraudulent information to their patients in recommending Theranos.”

 8 Order at 34-35. The Court reasoned that, unlike in Ciccone, where the defendant “directed his solicitor-

 9 employees to perpetrate the scheme” by making “misrepresentations to victims,” here “there is no

10 showing that Defendants directed doctors to make misrepresentations to their patients.” Id. at 34-35.

11 The government’s attempt to resuscitate Ciccone’s relevance again overlooks the central way in which

12 that case “differs” from this one. Id.

13          Even if the government were correct that misrepresentations passed through “unwilling” non-

14 agent “intermediaries” may fall within the wire-fraud statute in theory, Opp’n at 6—and it cites no

15 authority supporting that proposition—this Court assesses the governments’ Indictments as they are

16 “actually drawn, not as [they] might have been drawn.” Order at 7 (quoting United States v. Pirro, 212

17 F.3d 86, 92 (9th Cir. 2000)). And as actually drawn, the Indictments neither expressly plead nor

18 “necessarily impl[y]” that Ms. Holmes or Mr. Balwani intended doctors to transmit alleged

19 misrepresentations to patients. Opp’n at 5-6, 8. Indeed, the Indictments do not even allege that patients

20 were aware of alleged misrepresentations to doctors, much less deceived by them. The most the

21 Indictments muster is an allegation that “misled” doctors “sometimes” referred patients to Theranos,

22 e.g., TSI ¶ 15; the Indictments are silent, however, on what doctors told patients in doing so, and

23 nowhere support the government’s assertion that Defendants “wanted doctors to pass along false

24 information to patients” when making such referrals, Opp’n at 8.

25          The government’s remaining citations to the Indictments similarly fail to support its claim that

26 Defendants targeted patients through doctor intermediaries. Allegations that Defendants transmitted

27
     REPLY IN SUPPORT OF MOTION TO DISMISS IN PART COUNTS TWO AND NINE THROUGH ELEVEN OF
28 SECOND SUPERSEDING INDICTMENT AND COUNTS TWO AND NINE THROUGH TWELVE OF THIRD
     SUPERSEDING INDICTMENT AND MOTION TO STRIKE
     CR-18-00258 EJD
                                                3
             Case 5:18-cr-00258-EJD Document 544 Filed 10/02/20 Page 7 of 10




 1 misleading advertisements and test results to “doctors and patients” cast both groups as separate targets

 2 of the alleged scheme, see Opp’n at 5 (quoting TSI ¶ 17(B), (C) (emphasis added)); supra pp. 1-2, while

 3 allegations about doctors’ statements to Defendants say nothing about doctors’ communications with

 4 patients, Opp’n at 5 (quoting TSI ¶ 16). And the government’s comparison of Defendants’ alleged “use

 5 of doctors” with their alleged “use of the media” affirmatively undercuts its position. See id. at 8-9.

 6 Unlike the Indictments’ discussion of doctors, which is devoid of any allegations that doctors passed

 7 along misrepresentations to patients, the Indictments expressly allege that Defendants’ “us[ed]” media

 8 statements and advertisements to reach investors and patients, TSI ¶ 12, made “false and misleading

 9 statements” to media “and shared the resulting articles with potential investors,” id. ¶ 12(I)), and

10 “delivered” materially false information to patients “in the form of marketing materials and

11 advertisements,” id. ¶ 17(A). The government’s other opposition-borne theory—that doctors acted as

12 “representatives” or “agents” of their patients, Opp’n at 5, 6—similarly lacks any basis in the

13 Indictments and, in any event, flouts the convergence principle.

14          In the face of this problem, the government returns to its standby argument that a scheme to

15 defraud may rest on something other than false statements. Opp’n at 7; cf. ECF No. 267 at 6 (same). In

16 the government’s telling, that principle means that it may prove wire fraud without relying on any false

17 statements, and thus excuses the Indictments’ failure to “specifically allege[]” that misrepresentations to

18 doctors in turn deceived patients. Opp’n at 6-7. But that the government may, in theory, prove the

19 material-falsehood element without false statements runs aground on the at-issue Indictments, which

20 unquestionably premise the alleged patient scheme on “representations”—namely, “explicit and implicit

21 claims” regarding Theranos’ testing services. TSI ¶ 15; see also, e.g., id. (“advertisements and

22 marketing materials”); id. ¶ 16 (“representing to doctors and patients”); id. ¶ 17 (“advertisements” that

23 “explicitly represented” information to individuals); id. ¶ 17(A) (“delivered … materially false and

24 misleading information” via “marketing materials and advertisements”); id. ¶ 17(B) (“posted on the

25 Theranos website … materially false and misleading information”). Where, as here, the government

26

27
     REPLY IN SUPPORT OF MOTION TO DISMISS IN PART COUNTS TWO AND NINE THROUGH ELEVEN OF
28 SECOND SUPERSEDING INDICTMENT AND COUNTS TWO AND NINE THROUGH TWELVE OF THIRD
     SUPERSEDING INDICTMENT AND MOTION TO STRIKE
     CR-18-00258 EJD
                                                4
             Case 5:18-cr-00258-EJD Document 544 Filed 10/02/20 Page 8 of 10




 1 charges a scheme to defraud based on false representations, the failure to allege that such representations

 2 deceived the victims violates the convergence rule.

 3          United States v. Ali, 620 F.3d 1062 (9th Cir. 2010), which the government cites, confirms that

 4 point. In Ali, the conduct at issue—i.e., defendants’ purchase of Microsoft-authorized resellers through

 5 “companies under false names”—was intended to and did deceive Microsoft, which “would not have

 6 authorized” the resellers if it had “known of [d]efendants’ involvement” with them. Id. at 1065. The

 7 decision accordingly characterized defendants’ conduct as satisfying the convergence rule that “the

 8 intent must be to obtain money or property from the one who is deceived.” Id. at 1070 (quoting Lew,

 9 875 F.2d at 221). By contrast here, the Indictments omit the required link between alleged deception of

10 doctors and defrauding of patients.

11          The government responds that it need only “allege Defendants’ scheme and their intent to

12 defraud patients to satisfy the convergence requirement.” Opp’n at 8. But that is the precise position the

13 convergence rule rejects. Lew is instructive. There, the challenged jury instruction stated that the

14 defendant undertook his scheme, which involved misrepresentations to a federal agency, “for the

15 purpose of obtaining money from [his] clients”; the government defended its conviction on the ground

16 that the defendant “obtained money” from his client victims, “even if misrepresentations were not made

17 to the clients.” 875 F.2d at 221. The Ninth Circuit rejected that position. It instead held that the

18 defendant’s intent to deprive his client victims of money was insufficient to prove wire fraud without the

19 additional showing that he “inten[ded] to obtain money or property from the victim of the deceit.” Id. at

20 222 (emphasis added).

21          The government’s remaining retorts are similarly unconvincing. The government

22 misunderstands Ms. Holmes to argue that an alleged scheme must be “successful,” or aimed to target “a

23 specific, named victim.” Opp’n at 7 (citing United States v. Crawford, 239 F.3d 1086 (9th Cir. 2011)).

24 As this Court previously recognized, the government’s reliance on those principles “is misplaced,”

25 Order at 32; the fact that the government need not prove an alleged scheme’s success or specific targets

26 “does not eradicate the requirement that a defendant’s ‘intent must be to obtain money or property from

27
     REPLY IN SUPPORT OF MOTION TO DISMISS IN PART COUNTS TWO AND NINE THROUGH ELEVEN OF
28 SECOND SUPERSEDING INDICTMENT AND COUNTS TWO AND NINE THROUGH TWELVE OF THIRD
     SUPERSEDING INDICTMENT AND MOTION TO STRIKE
     CR-18-00258 EJD
                                                5
             Case 5:18-cr-00258-EJD Document 544 Filed 10/02/20 Page 9 of 10




 1 the one who is deceived,’” id. (quoting Lew, 875 F.2d at 221). Nor can the government salvage its

 2 improper doctor-deception allegations by recasting them as “circumstantial evidence” of intent to

 3 defraud patients. Opp’n at 8. Were it otherwise, the government could freely circumvent the

 4 convergence requirement by relying on allegations that a defendant deceived one party as probative, at

 5 least circumstantially, of an intent to defraud another.

 6          Notwithstanding the government’s claims to the contrary, Ms. Holmes’ position does not entirely

 7 foreclose a role for evidence relating to Defendants’ alleged communications with doctors. This motion

 8 is concerned only with what the government may charge—not what it may present as evidence at trial.

 9 The only questions at present are whether the Indictments conflict with this Court’s Order by portraying

10 doctors as standalone victims, and violate the convergence principle by relying on allegations that

11 Defendants deceived doctors to charge that Defendants defrauded patients. For the foregoing reasons,

12 the answer to those questions is yes. The Court therefore should dismiss Counts Two and Nine through

13 Eleven of the Second Superseding Indictment and Counts Two and Nine through Twelve of the Third

14 Superseding Indictment insofar as they allege a scheme to deceive doctors and should strike all

15 offending allegations.

16 DATED: October 2, 2020                                Respectfully submitted,

17

18                                                       /s/ Amy Mason Saharia
                                                         KEVIN DOWNEY
19                                                       LANCE WADE
                                                         AMY MASON SAHARIA
20                                                       KATHERINE TREFZ
                                                         Attorneys for Elizabeth Holmes
21

22

23

24

25

26

27
     REPLY IN SUPPORT OF MOTION TO DISMISS IN PART COUNTS TWO AND NINE THROUGH ELEVEN OF
28 SECOND SUPERSEDING INDICTMENT AND COUNTS TWO AND NINE THROUGH TWELVE OF THIRD
     SUPERSEDING INDICTMENT AND MOTION TO STRIKE
     CR-18-00258 EJD
                                                6
           Case 5:18-cr-00258-EJD Document 544 Filed 10/02/20 Page 10 of 10




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on October 2, 2020 a copy of this filing was delivered via ECF on all

 3 counsel of record.

 4

 5
                                                        /s/ Amy Mason Saharia
 6                                                      AMY MASON SAHARIA
                                                        Attorney for Elizabeth Holmes
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     REPLY IN SUPPORT OF MOTION TO DISMISS IN PART COUNTS TWO AND NINE THROUGH ELEVEN OF
28 SECOND SUPERSEDING INDICTMENT AND COUNTS TWO AND NINE THROUGH TWELVE OF THIRD
     SUPERSEDING INDICTMENT AND MOTION TO STRIKE
     CR-18-00258 EJD
